


110 HR 7182 IH: Two Strike Act
U.S. House of Representatives
2008-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7182
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2008
			Ms. Ginny Brown-Waite of
			 Florida introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to include
		  in the definition of the term aggravated felony a criminal
		  violation committed by an alien who unlawfully entered the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 Two Strike Act.
		2.Criminal
			 violations by aliens entering unlawfullySection 101(a)(43) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(43)) is amended—
			(1)by striking
			 and at the end of subparagraph (T);
			(2)by striking the
			 period and inserting ; and at the end of subparagraph (U);
			 and
			(3)by inserting after
			 subparagrah (U) the following:
				
					(V)an offense committed in the United States
				for which a term of imprisonment may be imposed after the date of the enactment
				of this subparagraph by an alien who violated section
				275(a).
					.
			
